Citation Nr: 1129880	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for post operative lumbar spine arthritis, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from January 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2006.  A statement of the case was issued in February 2008, and a substantive appeal was received in February 2008. 

By rating decision in November 2005, the RO granted a 10 percent rating, effective August 2005 for post operative lumbar spine arthritis.  The Veteran appealed the initial rating assigned.  By rating decision in May 2010, a Decision Review Officer (DRO) granted an increased rating of 20 percent.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

With regard to the question of entitlement to a total rating based on individual unemployability (TDIU), the Board observes that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In his substantive appeal, the Veteran stated that he was totally disabled.  In the context of the appeal, the Board believes that the Veteran has raised a TDIU issue as part of his rating for low back disability appeal.  

In an April 2011 statement, the Veteran's representative points out that the Veteran has raised a claim of service connection for erectile dysfunction secondary to his service-connected low back disability as well as a claim for a separate rating for right lower extremity radiculopathy.  These matters are referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In view of the Veteran's TDIU claim, the Board believes that further development, to include VA examination and an opinion as to the effect of his service-connected disabilities on his ability to engage in gainful employment is necessary.  Since this examination will entail findings as to the current severity of the low back disability, it is appropriate to defer review of the low back rating issue pending such examination.  The Board also notes that the claims file was not available for review at the February 2010 examination. 

Although not clear, it also appears to the Board that there may be outstanding private treatment records.  An October 2005 VA examination report noted that the Veteran was being followed by a private physician.  Further clarification from the Veteran is necessary so that these records could be obtained and associated with his claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to identify the private medical physician mentioned at the 
October 2005 VA examination, and appropriate action should be taken to obtain treatment records.

2.  The Veteran should then be scheduled for a VA an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities render him unable to engage in substantially gainful employment regardless of his age.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to an increased rating for post operative lumbar spine arthritis (currently evaluated as 20 percent disabling) and determine whether TDIU is warranted, to include consideration of whether referral to the Director, Compensation and Pension Service for extraschedular consideration is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


